Lawrence, Judge:
This appeal for a reappraisement involves the question of the proper value of certain bottle caps imported from Holland.
Counsel for the respective parties have submitted the appeal for decision upon a stipulation to the effect that the issues in this appeal are the same in all material respects as the issues in Budde & Westermann v. United States, 22 Cust. Ct. 441, Reap. Dec. 7699, and that the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country of exportation, in *265the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the invoice unit prices, net packed, less ocean freight and marine insurance, and that there was no higher foreign value.
Upon the agreed statement of facts, and following the cited authority, I find the proper dutiable export value of the bottle caps covered by this appeal to be the invoice unit prices, net packed, less ocean freight and marine insurance. Judgment will issue accordingly.